The plaintiffs claim damages by reason of defendant's failure to give them the hauling contracted for, the plaintiffs having gone to considerable expense to equip themselves with team for the work.
There are numerous exceptions, but the controverted matters are substantially as to the facts, and these were properly submitted to the jury. The defendant earnestly contended that there was not sufficient evidence or data from which the jury could find, with any certainty, the amount of damages sustained by the plaintiffs in consequence of the breach of contract, if the jury should find, as they did, that the contract was broken by the defendant, and that the plaintiff was ready and willing to perform his part of the contract. But upon examination of the evidence we find sufficient to go to the jury upon all the issues submitted. After full consideration of the record and the exceptions, and the very full brief filed by counsel for the defendant, we think the case has been fairly tried, and that the defendant has no cause to complain of error in any of the particulars assigned.
No error.